OPINION OF THE COURT
Alexander, J.
Defendant was charged in two separate indictments with the robbery of a luncheonette located in The Bronx at 167th Street and Whittier Avenue, owned by Ralph “Bright Eyes” Smith on October 30, 1978, and on December 15,1978. His motion to consolidate the indictments for trial was granted without opposition, and after trial, the jury acquitted him of the October 30, 1978, robbery but convicted him of the December 15, 1978 robbery.
*290Defendant now contends that the conviction of the December 15, robbery must be reversed because the Trial Judge improperly rejected his written alibi charge request, and gave an alibi charge that tended to dilute that defense and to cast the burden of proof in respect thereto upon the defendant. Defendant also ascribes error to the trial court’s denial, without a hearing of his pro se motion for a new trial based upon claimed ineffective assistance of counsel. Finally, he challenges the consecutive sentences imposed as being illegal.
In respect to the October 30th robbery, Smith testified that at about 11:00 p.m., as he and his employee, Lisa Coleman were preparing to close, defendant rapped on the door, seeking to be admitted. Smith knew defendant and in 1977 had accused defendant of robbery, a charge of which defendant was acquitted after a jury trial. Nevertheless, because defendant owed Smith money, Smith, hoping to be repaid, instructed Coleman, who also knew defendant from having seen him in the area, to let defendant in. Smith and defendant went into Smith’s office, in the back of the store, while Coleman remained in the front.
Smith testified that defendant sought to borrow more money from him and when he refused any further loan, defendant pulled a switchblade knife from a camera bag he was carrying, took his money and two cartons of cigarettes, and tied him up with telephone wire. Coleman, who said she observed defendant carrying the two cartons of cigarettes, unlocked the door and let defendant out. Smith heard defendant leave, called out to Coleman who then untied him, and they immediately called the police.
Defendant testified on his own behalf and presented the testimony of several alibi witnesses. He contended that on the night of October 30, 1978, he accompanied his then fiancée, Diane Johnson, who he has since married, to her parents’ apartment on West 61st Street in Manhattan. He testified that he and Diane arrived at the Johnson apartment at approximately 5:00 p.m., and remained there until 2:45 a.m. This was corroborated by the testimony of his wife Diane, her parents and by a long-time family friend.
The jury, apparently accepting defendant’s alibi and finding his witnesses credible (and, no doubt, mindful of *291the discrepancies in Smith’s testimony), acquitted defendant of this robbery, and did so, despite the positive identification by Smith and Coleman, both of whom knew defendant.
As to the second robbery on December 15, 1978, according to Smith, at about 7:00 p.m., he and Coleman were in the luncheonette serving several customers, including Channie Sales and Donna Baker. Defendant entered with two other men who remained in the front of the luncheonette, robbing the customers, Sales and Baker, while defendant took Smith to the back to the office. Defendant, simulating a gun by keeping his hand in his pocket, demanded to know the location of Smith’s safe. Smith denied having a safe. Defendant took the money Smith had on him and punched him in the mouth, breaking several teeth, when Smith in response to defendant’s demand for more money, said there wasn’t any more: “You got everything but what’s in the cash register.” Defendant then took Smith back out to the front of the luncheonette and forced him to remove the drawer from the cash register. He and his companions left with the cash register drawer and the money the other two had taken from the customers. Smith immediately called the police. Only Smith and Coleman were there when the police arrived, the customers having left.
Defendant and his wife, Diane, testified that they were at her brother’s house on West 63rd Street in Manhattan, where they were living on December 15, 1978. She stated that upon arriving home at about 6:00 p.m., she stopped downstairs to talk with her brother, then proceeded upstairs to the apartment and discovered that the apartment had been burglarized. She summoned defendant who was next door at his place of employment and he and several of his friends and co-workers returned with her to the apartment.
Defendant suspected that the maintenance man of the building had committed the burglary, so at about 6:45 p.m. he took a baseball bat and went to the maintenance man’s room on the first floor where he held him and another until about 8:30 p.m., when the police arrived. The police confiscated his bat and both he and the maintenance man then *292“dropped charges”. Defendant testified that he then returned to his apartment, where he remained.
No additional witnesses testified for defendant and the jury returned a verdict of guilty as respects the December 15th robbery. Defendant argues that the court’s refusal to charge as requested, that “The People have the burden of disproving the alibi defense beyond a reasonable doubt” was error.
The request was made prior to the court’s charge, but the court declined to charge as requested, ruling that the requested charge would be covered in its charge. Counsel noted his exception. In pertinent part, the court gave the following alibi charge:
“If the evidence as to the alibi raises a reasonable doubt in your minds as to whether or not the defendant was present * * * the defendant is entitled to have that testimony fairly treated like any other testimony in the case, although he is not obligated to establish that it was impossible for him to have committed, aided or participated in the commission of the crimes charged in the indictments.
“If, under the evidence, tending, if true, to prove the alibi it may be possible for the defendant to have committed the crimes, it is still for the jury to determine whether, if that evidence is true, he availed himself of the possibilities afforded. If the proof as to alibi, when taken into consideration with all of the other evidence in the case raises a reasonable doubt as to the defendant’s guilt of any of the four crimes with which we are concerned, he is entitled to an acquittal of that crime that you are considering.”
The quoted portion of defendant’s request to charge was a correct statement of the law (see Penal Law, § 25.00, subd 1; People v Grant, 84 AD2d 793; People v Jones, 14: AD2d 515) whereas the charge as given by the court, not only was confusing in its language, but, impermissibly tended to shift the burden of proof to the defendant. Such phrases as “although he [the defendant] is not obligated to establish that it was impossible for him to have committed, aided or participated”; “[i]f, under the evidence, tending, if true, to prove the alibi it may be possible for the defendant to have committed the crimes, it is still for the jury to determine *293whether, if that evidence is true” (emphasis added) imply that it is the defendants’ burden to submit proof that must satisfy the jury of the truth of the alibi defense.
A charge that “the jury must be satisfied of the truth of the alibi before the defense could raise a reasonable doubt as to the guilt of the defendant” is erroneous as a matter of law. (See People v Jones, 74 AD2d 515, supra.) “The People have the burden of disproving an alibi defense beyond a reasonable doubt. A jury charge that dilutes this burden or suggests that a defendant has the burden, of establishing the defense constitutes reversible error” (People v Grant, 84 AD2d 793-794, supra.)
The error of the court’s charge is the more egregious when considered in the context of this trial setting. As respects the first robbery, defendants’ witnesses supporting his alibi, were not only himself and his wife, but her parents, the Johnsons, and a neighbor and friend of the Johnsons, whereas the only witnesses testifying in support of his alibi regarding the December 15 robbery were defendant and his wife. Notably, in respect to the October robbery the only People’s fact witnesses were Coleman and Smith, while two additional fact witnesses, Baker and Sales, testified for the People as to the December robbery. The jury may well have concluded, in light of the court’s charge, that defendant had proved his alibi as to the October robbery through the production of “independent” witnesses, but had failed as to the December robbery since he only produced himself and his wife, both of whom may well have been considered interested.
And while that possibility may bear upon defendant’s ineffective assistance of counsel claim, it is not necessary to reach that issue given the reversal required by the erroneous charge.
Accordingly, judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered on November 12, 1980, convicting defendant, after trial by jury, of two counts of robbery in the second degree and sentencing him to two consecutive terms of imprisonment of TYz to 15 years is reversed, on the law, and a new trial ordered.